Title: From James Madison to Thomas Jefferson, 11 August 1793
From: Madison, James
To: Jefferson, Thomas


Dear SirAugst. 11. 93
Yrs. of Aug: 3. has just come to hand. All the precedg. have been ackd. I am extremely mortified in looking for the Key to the Cypher, to find that I left it in Philada. You must therefore repeat any thing that may be of use still to be known, particularly any thing that may relate to the time of your leavg. Phila. which I wish to know as long as possible before it takes place. The task on which you have put me, must be abridged so as not to go beyond that period. You will see that the first topic is not yet compleated. I hope the 2d. & 3. to wit the meang. of the Treaty & the obligations of gratitude will be less essential. The former is particularly delicate; and tho’ I think it may be put in a light that wd. reflect ignominy on the author of P. yet I had rather not meddle with the subject if it cd. be avoided. I can not say when I shall be able to take up those two parts of the job. Just as I was embarking in the general subject I recd. from the reputed Author of Franklyn a large pamphlet written by him agst. the fiscal system, particularly the Bank; which I could not but attend to. It is put on a footing that requires me to communicate personally with Monroe, whom I ought to have seen before this, as the publication of the work is to be contrived for the Author. It really has merit; always for its ingenuity, generally for its solidity, and is enriched with many fine strokes of imagination, and a continued vein of pleasantry & keen satire, that will sting deeply. I have recd. a letter from the Author wishing to hear from me. I must therefore take a ride as far as Charlottesville as soon as I make out the next packet for you, and suspend the residue of the business till I return. I shall endeavor in my absence to fulfil a promise to Wilson Nicholas which will lengthen the suspension. I forwd. to F—— a copy of the little thing of Ld. Ch: the last sentence is struck out as not necessary, and which may perhaps wound too indiscriminately certain characters, not at present interested in supporting public corruptions. The drouth has done irreparable injury to the Corn in many parts of the Country. It has been interrupted within a few days past, by a pretty extensive rain. We shared in it here but scantily. I understand that at Charlottesville which had been favd. with several preceding ones, it was plentiful. Be good eno’ to contrive an excuse to Mr. R. at Monto: for my not forwding. the Gazettes latterly: if you have not already thought of it. I know not how to apologize myself—and shall feel some awkwardness, as I shall not carry them when I go into his neighbourhood.
